Citation Nr: 1630964	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  07-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel









INTRODUCTION

The Veteran served on active duty from December 1943 to February 1946.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board   of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in December 2008 and September 2011, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In October 2015, while on remand, the appellant's attorney withdrew representation and informed the appellant of such.  As the appellant has not appointed another representative, she is unrepresented in this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks dependency and indemnity compensation (DIC) benefits as       the surviving spouse of the Veteran, who died in September 2004.  

A January 2008 letter from the director of the VA Pittsburgh Healthcare System indicates that the Veteran was transferred from Mercy Hospital to the Heinz VA Medical Center (VAMC) in November 2003 and was a patient at VA until his death in September 2004.  VA treatment records indicate that in July 2004, the Veteran was transferred from the Heinz VAMC to the VAMC University Drive Campus, where he remained until his death.

The record shows that the RO obtained VA treatment records from July 2004 through September 2004.  However, there is no indication that any attempt was made to obtain the Veteran's records of treatment from the Heinz VAMC from November 2003 through July 2004.  As these records may be relevant to the appellant's claim,  the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outstanding VA treatment records dated November 2003 through July 2004, to specifically include records of treatment from the Heinz VAMC.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the appellant should be notified of such.

2. After undertaking the development above and any additional development deemed necessary, the claim for entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given  an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




